DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-24, 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al (US 2017/0332282) in view of LI et al (US 2020/0067843)
Regarding claim 1, 26,  DAO discloses a method performed by a user equipment in a communication system, the method comprising: 
communicating data with a base station using at least one data radio bearer (DRB), wherein the data is communicated using a plurality of data flows, and wherein each of the plurality of data flows is configured to have a respective set of quality of service (QoS) characteristics specific to that data flow (DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication); 
measuring at least one quality of experience (QoE) parameter for the plurality of data flows (DAO: ¶124-129, the UE measures the QoE parameters for the flows); and 
DAO: ¶124-129, UE sends the QoE reports including the QoE parameters to the base station to be forwarded to the core network).
DAO remains silent regarding the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a PDCP layer.
However, LI et al (US 2020/0067843) discloses the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a PDCP layer (LI: ¶29, ¶67, plurality of packet flows are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a newer layer introduced in the Next Gen networks with higher flexibility and functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve compatibility with latest and future inventions.

Regarding claim 2, DAO modified by LI discloses method as claimed in claim 1 wherein said measuring comprises respectively measuring the at least one QoE parameter for each of the plurality of data flows mapped to the single DRB (DAO: ¶116, ¶150-156, QoE parameters are for each of the data flows).

Regarding claim 3, DAO modified by LI discloses method as claimed in claim 1, wherein the reported QoE information comprises data flow specific QoE information for at least one of the plurality of data flows that are mapped to the single DRB (DAO: ¶116, ¶150-156, QoE information/parameters are data flow specific; LI: ¶79, QoS parameters are associated with the flow; ¶29, single bearer with multiple flows within it), and wherein the reporting comprises reporting the data flow specific QoE information in association with information identifying the data flow (e.g. a QoS flow identifier, QFI) to which the data flow specific QoE information relates (DAO: ¶56-57, ¶135,QFI and QCI associated with the flow and the parameters of that flow).

Regarding claim 8, DAO modified by LI discloses method as claimed in claim 1, wherein the reported QoE information comprises results acquired by the measuring of the at least one QoE parameter (DAO: ¶124-129, ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports).

Regarding claim 9, DAO modified by LI discloses method as claimed in claim 8 wherein the reported results acquired by the measuring of the at least one QoE parameter comprise respective said results for each data flow for which QoE has fallen below a satisfactory level (DAO: ¶124-129,  ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports and the QoE reports include respective results acquired by measuring each of the respective flows including the reports for which the results have fallen below a satisfactory level; ¶128, ¶86, ¶91, the QoS parameters received in the report via the base station from the UE, indicate poorer performance level i.e. unsatisfactory).
Regarding claim 10, DAO modified by LI discloses method as claimed in claim 8 wherein reported results acquired by the measuring of the at least one QoE parameter comprise respective said results for every data flow mapped to the single DRB (DAO:¶150-155, ¶205, ¶223, ¶248, the QoE reports include respective results acquired by measuring each of the respective flows  ).

Regarding claim 11, DAO modified by LI discloses method as claimed in claim 1, further comprising measuring at least one QoS parameter for at least one of the plurality of data flows mapped to the single DRB (LI: ¶29, plurality of packet flows are used that is communicated over a single bearer).

Regarding claim 12, DAO modified by LI discloses method as claimed in claim 11 wherein said reporting further comprises reporting QoS information to the base station based on the measurement of the at least one QoS parameter (DAO: ¶124-129, UE sends the QoE reports including the QoE parameters to the base station to be forwarded to the core network).

Regarding claim 13, 27, DAO discloses a method performed by a base station in a communication system, the method comprising: 
communicating data with a user equipment (UE) using at least one data radio bearer (DRB), wherein the data is communicated using a plurality of data flows, and wherein each of the plurality of data flows is configured to have a respective set of quality of service (QoS) characteristics specific to that data flow (DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication); 
receiving quality of experience (QoE) information to the base station based on the measurement of the at least one quality of experience (QoE) parameter (DAO: ¶124-129, the UE measures the QoE parameters for the flows; DAO: ¶124-129, UE sends the QoE reports including the QoE parameters to the base station to be forwarded to the core network); and 
performing an action to optimise QoS for the plurality of data flows mapped to a single DRB based on the received QoE information (DAO: ¶82, ¶139-140, optimization of QoS is performed by the RAN/eNB/gNB based on the QoE reports).
DAO remains silent regarding the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a PDCP layer.
However, LI et al (US 2020/0067843) discloses the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a PDCP layer (LI: ¶29, ¶67, plurality of packet flows are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a newer layer introduced in the Next Gen networks with higher flexibility and functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve compatibility with latest and future inventions.
Regarding claim 14, DAO modified by LI discloses  method as claimed in claim 13 wherein the action to optimise QoS for the plurality of data flows comprises at least DAO: ¶215-218, a core network element receives reports forwarded from the base station and performs traffic shaping and optimizing; ¶139-140, the base station performs QoS optimization by adjusting and configuring resource utilization and allocation).  
Regarding claim 15, DAO modified by LI discloses method as claimed in claim 13 further comprising acquiring the result of at least one QoS measurement for at least one of the plurality of data flows mapped to the single DRB, wherein the action to optimise QoS for the plurality of data flows is based on the acquired result of at least one QoS measurement (DAO: ¶215-218, a core network element receives reports forwarded from the base station and performs traffic shaping and optimizing; ¶139-140, the base station performs QoS optimization by adjusting and configuring resource utilization and allocation; these actions are based on the reports received with measurement results of the data flows; LI: ¶29, plurality of packet flows are used that is communicated over a single bearer).  
Regarding claim 16, DAO modified by LI discloses method as claimed in claim 15 wherein the result of at least one QoS measurement is acquired by performing the DAO: ¶139-142, ¶210, ¶269, the QoS measurements are performed, at least indirectly by the RAN/eNB/gNB).  
Regarding claim 17, DAO modified by LI discloses method as claimed in claim 15, wherein the result of at least one QoS measurement is acquired by receiving the result from the UE (DAO: ¶139-142, the QoS measurements are performed, at least indirectly by the RAN/eNB/gNB).  
Regarding claim 18, DAO modified by LI discloses method as claimed in claim 13 wherein the action comprises controlling the flow of data for at least one of the data flows relative to at least one other of the data flows by buffering data packets for at least one of the data flows (DAO: ¶139,  ¶213, ¶228, ¶74, ¶104, each flow has a corresponding priority and is communicated based on the priority and lower priority flows are buffered while video and other higher priority flows are communicated).  
Regarding claim 19, DAO modified by LI discloses method as claimed in claim 13 wherein each set of QoS characteristics is associated with a respective QoS class (e.g. represented by a quality class identifier (QCI / 5QI)) (DAO: ¶57, LI: ¶8 QCI is a QoS class identifier associated with a bearer and the flows of the bearer).  
Regarding claim 20, DAO modified by LI discloses method as claimed in claim 13 wherein each of the plurality of data flows is associated with a respective set of QoS parameters comprising a quality class identifier (QCI / 5QI) representing the set of QoS characteristics for that data flow (DAO: ¶57, LI: ¶63 QCI is a QoS class identifier associated with a bearer and the flows of the bearer; the QoS parameters being associated with the QCI and the flows corresponding to that QCI) and at least one DAO: ¶57, ¶126, GBR and MBR, GFBR, MFBR).  
Regarding claim 21, DAO modified by LI discloses method as claimed in any preceding claim 13 wherein at least one of the plurality of data flows mapped to the single DRB is a guaranteed bit rate (GBR) data flow and at least one of the plurality of data flows mapped to the single DRB is a non-GBR data flow (DAO: ¶55, ¶57, flows are of non-GBR and GBR bearers i.e. they are GBR and non-GBR flows and are of different priorities; LI: ¶48, ¶44, the preferential treatment of the flow is performed within a single bearer).  

Regarding claim 22, DAO modified by LI discloses method as claimed in any preceding claim 13 wherein each of a plurality of said data flows mapped to the single DRB is a guaranteed bit rate (GBR) data flow (DAO: ¶55, ¶57 the bearer is a GBR bearer).  
Regarding claim 23, DAO modified by LI discloses method as claimed in any preceding claim 13 wherein each of a plurality of said data flows mapped to the single DRB is a non-guaranteed bit rate (non- GBR) data flow (DAO: ¶55, ¶57, the bearer is a non-GBR bearer).


Regarding claim 24, 28, DAO discloses a method performed by a core network function in a communication system, the method comprising: maintaining quality of service (QoS) information related to a communication session for a user equipment (UE), wherein the communication session is a communication session in which data is communicated via at least one data radio bearer (DRB) between the UE and a base station and using a plurality of data flows (DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication; ¶132-137, the QoS information is received and maintained at at least the Application Function and UP function), and 
wherein the maintained QoS information respectively comprises, for each data flow, information representing a set of quality of service (QoS) characteristics specific to that data flow (DAO: Fig. 2, Fig. 1, ¶124, ¶132-137, the QoS information is maintained with respect to the flow); 
receiving quality of service (QoS) information provided by the base station for at least one data flow for which a QoE experienced at the UE has fallen below a satisfactory level (DAO: ¶128, ¶86, ¶91, the QoS parameters, received in the report via the base station from the UE, indicate poorer performance level i.e. unsatisfactory); and performing an action to optimise the maintained QoS information based on the received QoS information (DAO: Fig. 2, ¶210-211, traffic shaping is performed based on the received QoE reports).
DAO remains silent regarding the plurality of flows being mapped to a single DRB. 
LI: ¶34-35, plurality of packet flows corresponding to a QCI are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a higher granularity of flow management by using measures and mechanisms for realizing dynamic quality of service management (¶20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve dynamic control over QoE. 





Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO modified by LI as applied to claim 1 above, further in view of CHATTERJEE (US 2013/0326551)

Regarding claim 4, DAO modified by LI discloses method as claimed in claim 1, further comprising transmitting a QoE report when QoE has fallen below a satisfactory level for at least one data flow (DAO: ¶88, ¶91, ¶107-108, ¶105, QoE report includes determined parameter values that indicate QoE level threshold being met or not).

However, CHATTERJEE (US 2013/0326551) discloses determining whether or not QoE has fallen below a satisfactory level (CHATTERJEE: ¶60, ¶31, ¶42, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator).
A person of ordinary skill in the art working with the invention of DAO modified by LI would have been motivated to use the teachings of CHATTERJEE as it provides a way to improve the effectiveness of the frequency with which QoE information can be obtained and may fail to achieve desired performance (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO modified by LI with teachings of CHATTERJEE in order to improve performance of the system.


Regarding claim 5, DAO modified by LI modified by CHATTERJEE discloses  method as claimed in claim 4 wherein the reported QoE information comprises at least one information element for indicating whether or not QoE has fallen below a satisfactory level for at least one data flow (e.g. at least one QoE flag) (CHATTERJEE: ¶60, ¶31, ¶42, ¶46, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator).

Regarding claim 6, DAO modified by LI modified by CHATTERJEE discloses method as claimed in claim 5 wherein the at least one information element for indicating whether or not QoE has fallen below a satisfactory level comprises a respective said information element for each data flow for which QoE has fallen below a satisfactory level (CHATTERJEE: ¶60, ¶31, ¶42, ¶46, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator; DAO: ¶150-157, the QoE parameters and information is reported for each flow respectively in the QoE report).

Regarding claim 7, DAO modified by LI modified by CHATTERJEE discloses method as claimed in claim 5 wherein the at least one information element for indicating whether or not QoE has fallen below a satisfactory level comprises a respective said information element for every data flow mapped to the single DRB (CHATTERJEE: ¶60, ¶31, ¶42, ¶46, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator; DAO: ¶150-157, the QoE parameters and information is reported for each flow respectively in the QoE report; LI: ¶29, plurality of packet flows corresponding to a QCI are used that is communicated over a single bearer).





Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    73
    639
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    669
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above argument. DAO, expressly discloses, all the limitations of the claimed invention of claim 1 and other independent claims as explained in the rejection above. What DAO does not expressly disclose is the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a PDCP layer.
However, newly cited reference LI et al (US 2020/0067843) discloses the plurality of flows being mapped to a single DRB by an SDAP layer that is higher than a LI: ¶29, ¶67, plurality of packet flows are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a newer layer introduced in the Next Gen networks with higher flexibility and functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve compatibility with latest and future inventions.
All remaining arguments are based on the arguments addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461